Mr. Chief Justice Lawrence delivered the opinion of the Court: The instructions in this case given for the defendant, would be understood by the jury as meaning that the plaintiff, as indorsee of the note, could not recover unless he had paid a valuable consideration at the time of the indorsement, and then only to the extent of such consideration. The instructions are in conflict with the doctrine of this court, as laid dowm in Manning v. McClure, 36 Ill. 490, in regard to the effect of assigning a note as security for a precedent debt; The judgment is reversed and the cause remanded. Judgment reversed.